UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              6/21/2021
                                                                       :
ACCENTURE LLP,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   21-cv-2409 (LJL)
                  -v-                                                  :
                                                                       :       ORDER
STEPHANIE NEAL TRAUTMAN,                                               :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       Upon consideration of the parties’ submissions regarding de-designating certain
documents as confidential and maintaining others under seal, and applying the applicable
standards in this Circuit as articulated in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d
Cir. 2006) IT IS HEREBY ORDERED:

    •   Dkt. No. 72-39: The proposed redactions are approved except as to
        ACCENTURE-0013672-0013675, which should not be redacted;

    •   Dkt. No. 72-40: The proposed redactions are approved except as to
        ACCENTURE-0013821-0013822 and 0013828, which should not be redacted;

    •   Dkt. No. 65-1: The proposed redaction is approved;

    •   Dkt. No. 65-2: The proposed redactions are approved;

    •   Dkt. No. 64-5: The proposed redactions are approved with the following exceptions: on
        ACCENTURE-0020677 and ACCENTURE-0020678 the sub-headings immediately
        below the main slide headings should not be redacted; on ACCENTURE-0020682 the
        headings “Anticipate” “Neutralize” and “Differentiate” should not be redacted;

    •   Dkt. No. 64-2: The proposed redactions are approved with the following exceptions: on
        ACCENTURE-0000630, the subheadings “The NA . . . of diversity,” “Bold Leadership,”
        “Comprehensive Actions,” “Empowering Environment,” and “Clients & Partners” should
        not be redacted; ACENTURE-0000633 should not be redacted;

    •   Dkt. No. 72-32: The proposed redactions are approved;

    •   The proposed redactions are approved except as to ACCENTURE-0017774-0017775,
        which should not be redacted;
   •   Dkt. No. 65-3: the proposed redactions are approved;

   •   Dkt. No. 64-4: the proposed redactions are approved except as to ACCENTURE-
       0001426 which should not be redacted;

   •   Dkt. No. 64-3: The proposed redactions are approved except as to the following pages,
       which should not be redacted: ACCENTURE-0001092-0001093, ACCENTURE-
       0001107, 0001119, 0001132, 0001134, and 0001165;

   •   Dkt. No. 72-41: at 57:5-58:3, only the name of the client may be redacted; at
       62:10-63:23, only 63:4-21 may be redacted;

   •   72-42: the proposed redactions are approved except as to 26:19-27:1 which should not be
       redacted.

IT IS FURTHER ORDERED that by June 25, 2021 at 5:00 p.m., the parties shall file public
versions of the documents addressed above and in the Court’s previous order at Dkt. No. 89,
subject to the redactions permitted by the Court.



       SO ORDERED.

Dated: June 21, 2021                             __________________________________
       New York, New York                                   LEWIS J. LIMAN
                                                        United States District Judge




                                                   2
